EXHIBIT 10.1


TERMS AND CONDITIONS OF THE [GRANT YEAR]
NONQUALIFIED STOCK OPTION GRANT
UNDER THE
KEY EMPLOYEE INCENTIVE PLAN

    1.        The Optionee, by accepting the option to purchase shares of the
Corporation’s Common Stock (the “Options”) granted to him/her on [option grant
date], (the “Grant Date”), accepts and agrees to these terms and conditions and
the terms and conditions of the Key Employee Incentive Plan (the “Plan”), which
Plan is incorporated herein by reference.

    2.        The Options shall not be exercisable until vested. The Options
shall be exercisable during the period [first anniversary of option grant date]
through [the date immediately preceding the 10th anniversary of the option grant
date] (the “Exercise Period”), subject to the vesting schedule described in the
next sentence and the provisions regarding termination set forth in paragraphs 3
and 4 below and in the Plan. Of the total Options granted to the Optionee on the
Grant Date (“Total Grant”), twenty-five percent (25%) of the Total Grant will
become vested on the first anniversary of the Grant Date; an additional
twenty-five percent (25%) of the Total Grant will become vested on the second
anniversary of the Grant Date; an additional twenty-five percent (25%) of the
Total Grant will become vested on the third anniversary of the Grant Date; and
an additional twenty-five percent (25%) of the Total Grant will become vested on
the fourth anniversary of the Grant Date. During the Exercise Period, vested
Options may be exercised in whole or in part and on one or more than one
occasion. The purchase price of any shares as to which the Options shall be
exercised shall be paid in full at the time of such exercise.

    3.        In the event Optionee’s employment with the Corporation is
terminated for any reason other than the occurrence of an event described in
paragraph 4 below, or a “Corporate Event” or “Change in Control” as described in
this paragraph 3, whether voluntarily or involuntarily, the Options shall
terminate immediately upon termination of Optionee’s employment and may not be
exercised after such termination of employment.

        If Optionee’s employment with the Corporation is terminated solely due
to a “Corporate Event,” Optionee shall have the right to exercise vested Options
on or prior to the 90th day following the Optionee’s termination of employment
or, if such 90th day is not a New York Stock Exchange trading day, the first day
after such 90th day that is a New York Stock Exchange trading day (“Corporate
Event Exercise Deadline”). Optionee shall have the right to exercise any Options
that vest on or prior to the Corporate Event Exercise Deadline at the time or
after such Options vest but on or before the Corporate Event Exercise Deadline.
In no event, however, may Options be exercised after [the date immediately
preceding the 10th anniversary of the option grant date], the date the Options
expire. For purposes of this grant, a Corporate Event shall mean a corporate
action, such as the sale of a subsidiary or business unit, a corporate
restructuring, or other material, non-recurring event which results in the
displacement or elimination of a significant number of jobs and which is
required to be disclosed as a separate matter in the Corporation’s financial
statements.

--------------------------------------------------------------------------------

        Upon the occurrence of a Change in Control (as that term is defined in
the Plan), the Options shall become fully vested and exercisable notwithstanding
the vesting schedule set forth in paragraph 2 above. If Optionee’s employment is
terminated by the Corporation within two (2) years following the Change in
Control for any reason other than for Cause (as that term is defined in the
Plan) or if Optionee’s employment is terminated by the Optionee within such two
year period for Good Reason (as that term is defined in the Plan), Optionee
shall have one (1) year from the date of termination of employment to exercise
his/her Options. In no event, however, may Options be exercised after [the date
immediately preceding the 10th anniversary of the option grant date], the date
the Options expire.

    4.        If Optionee retires after the Grant Date and during the calendar
year in which the Grant Date occurs, the Total Grant will be reduced on a
pro-rata basis to reflect Optionee’s period of employment during the calendar
year in which the Grant Date occurs (the “Adjusted Grant”). The Adjusted Grant
shall equal the Total Grant multiplied by a fraction the numerator of which
equals the number of calendar months during such year preceding the month during
which Optionee’s retirement date occurs and the denominator of which equals 12;
provided, however, that any fractional share resulting from such calculation
shall be eliminated by rounding the Adjusted Grant down to the nearest whole
number.

        The foregoing provisions of this paragraph 4 notwithstanding, if a
Change in Control occurs following the Grant Date, and Optionee retires after
the occurrence of the Change in Control but prior to the first day of the
twelfth (12th) calendar month following the month during which the Grant Date
occurs, the Total Grant shall not be reduced as aforesaid, but rather the Total
Grant of Options shall be deemed to have become fully vested and exercisable
upon the occurrence of the Change in Control.

        In the event Optionee retires, dies or becomes totally disabled, subject
to the vesting provisions of paragraph 2 and paragraph 3, if a Change in Control
shall have occurred, and the possible adjustment of the Total Grant to an
Adjusted Grant as provided in this paragraph 4, Optionee (or his/her estate in
the case of death) shall have five (5) years from the date of retirement, death,
or disability to exercise his/her Options, provided such five (5) year period
cannot extend beyond [the date immediately preceding the 10th anniversary of the
option grant date].

    5.        The Options shall be exercisable through Charles Schwab & Co.
(“Schwab”), the broker selected by the Corporation to provide services for stock
options, or by such other method as shall be established by the Corporation from
time to time. For information about Schwab’s services and how to exercise stock
options, call 1-800-654-2593 or go online to Schwab Equity Award Center™  at
http://equityawardcenter.schwab.com for assistance.

    6.        The Compensation and Executive Organization Committee of the Board
of Directors (the “Committee”), or any successor committee performing similar
functions, may from time to time impose certain limitations or restrictions on
the exercise of the Options by employees who are subject to employee minimum
stockholding requirements established by the Committee. Such limitations,
restrictions and minimum stockholding requirements are subject to change at the
discretion of the Committee.

2

--------------------------------------------------------------------------------

    7.        Except to the extent that the Plan permits exercise in limited
circumstances by persons other than the Optionee, the Options may not be
assigned, transferred, pledged or hypothecated in any way whether by operation
of law or otherwise, and shall not be subject to execution, attachment or
similar process. Any attempted assignment, transfer, pledge, hypothecation or
other disposition of the Options contrary to the provisions hereof or of the
Plan, and the levy of any execution, attachment or similar process upon the
Options, shall be null and void and without effect and shall cause the Options
to terminate.

    8.        By accepting the Options granted herewith, Optionee acknowledges
and agrees, subject to paragraph 12 below, that the Options are granted under
and governed by the terms and conditions set forth in this document and in the
Plan. Any dispute or disagreement which shall arise under, as a result of, or in
any way relate to the interpretation, construction or administration of the Plan
or the Options granted thereunder shall be determined in all cases and for all
purposes by the Committee, or any successor committee, and any such
determination shall be final, binding and conclusive for all purposes.

    9.        In selling the Corporation’s Common Stock (the “Shares”) upon
Optionee’s exercise of his/her Options, the Corporation is fulfilling in full
its contractual obligation to Optionee by making such transfer, and the
Corporation shall have no further obligations or duties with respect thereto and
is discharged and released from the same. The Corporation makes no
representations to Optionee regarding the market price of the Shares or the
information which is available to Optionee regarding the Shares of the
Corporation.

    10.        The Optionee may be restricted by the Corporation in its sole
judgment from exercising any of the Options to the extent necessary to comply
with insider trading or other provisions of federal or state securities laws.

    11.        The grant of Options and all terms and conditions related
thereto, including those of the Plan, shall be governed by the laws of the
Commonwealth of Pennsylvania. The Plan shall control in the event there is a
conflict between the Plan and these terms and conditions.

    12.        The terms and conditions set forth in this document shall not,
unless expressly stated otherwise, modify or supersede the terms and conditions
of any other plan or agreement applicable to employee benefit plans of the
Corporation.

3

--------------------------------------------------------------------------------